Case: 2:19-cv-03670-JLG-EPD Doc #: 18 Filed: 08/25/20 Page: 1 of 2 PAGEID #: 2215



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Eugene Dickinson,

            Plaintiff,

      v.                                     Case No. 2:19-cv-3670

Commissioner of
Social Security,

            Defendant.

                                     ORDER
      This matter is before the court for consideration of the July
28, 2020, report and recommendation of the United States magistrate
judge to whom this case was referred pursuant to 28 U.S.C. §636(b).
The magistrate judge concluded that the administrative law judge’s
determination of plaintiff’s residual functional capacity was based
on substantial evidence, and that the administrative law judge
appropriately addressed all of the medical opinions of record. The
magistrate judge recommended that the plaintiff’s statement of
errors be overruled, and that the Commissioner’s non-disability
finding be affirmed.
      The report and recommendation specifically advised the parties
that failure to object to the report and recommendation within
fourteen days of the report “will result in a waiver of the right
to de novo review by the District Judge and waiver of the right to
appeal the judgment of the District Court.”             Doc. 17, p. 29.      The
time period for filing objections to the report and recommendation
has   expired,    and   no   party   has     objected   to   the   report    and
recommendation.
      The court agrees with the report and recommendation of the
Case: 2:19-cv-03670-JLG-EPD Doc #: 18 Filed: 08/25/20 Page: 2 of 2 PAGEID #: 2216



magistrate    judge   (Doc.    17),   and    it   is   hereby   adopted.     The
plaintiff’s statement of errors is overruled, and the decision of
the Commissioner is affirmed.              The clerk shall enter judgment
affirming the decision of the Commissioner.


Date: August 25, 2020                    s/James L. Graham
                                 James L. Graham
                                 United States District Judge




                                       2
